Exhibit 10.30
EXECUTION COPY
CONFIDENTIAL TREATMENT REQUESTED UNDER
17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.24b-2.
[*****] INDICATES OMITTED MATERIAL THAT IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST
FILED SEPARATELY WITH THE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.
MASTER SITE AGREEMENT
between
CLEARWIRE COMMUNICATIONS LLC
and
SPRINT SPECTRUM L.P.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS
    1  
2. MASTER LEASE
    4  
3. LEASING OF PREMISES
    4  
4. USE
    5  
5. PROVISION OF INFORMATION
    5  
6. TERM
    6  
7. FEES/AUDIT RIGHTS
    6  
8. ACCESS
    7  
9. UTILITIES
    7  
10. FACILITIES
    8  
11. IMPROVEMENTS AND CONSTRUCTION
    9  
12. DETUNING
    9  
13. GROUND LEASE AND EASEMENTS
    10  
14. MPE COMPLIANCE
    10  
15. INTERFERENCE
    11  
16. TESTS AND INSPECTIONS
    11  
17. TAXES
    12  
18. WAIVER AND LESSOR’S LIEN
    12  
19. DISCHARGE OF THIRD PARTY LIENS
    12  
20. TERMINATION
    12  
21. CASUALTY OR CONDEMNATION
    12  
22. SURRENDER OF PREMISES; HOLDING OVER
    13  
23. DEFAULT AND REMEDIES
    13  
24. INDEMNITY
    14  
25. INDEMNIFICATION PROCEDURE
    15  
26. LIMITATION OF DAMAGES
    15  
27. INSURANCE
    15  
28. WAIVER OF SUBROGATION
    16  
29. ASSIGNMENT AND SUBLETTING
    16  
30. QUIET ENJOYMENT
    16  
31. COVENANTS
    17  
32. REPAIRS
    17  
33. HAZARDOUS SUBSTANCES
    18  
34. SUBORDINATION
    18  
37. MARKING AND LIGHTING REQUIREMENTS
    19  
38. WAIVER OF JURY TRIAL
    19  
39. DISPUTE RESOLUTION
    19  
40. MISCELLANEOUS
    20  

     
Schedule 1
  Fees
Exhibit A
  Site Agreement
Exhibit A-1
  Tri-Party Agreement
Exhibit A-2
  Consent Agreement
Exhibit B
  Application Form
Exhibit C
  Assignment
Exhibit D
  Non-Disturbance Agreement

Non-Disturbance Agreement — Attachment 1 [metes and bounds legal description of
secured property]

      Exhibit E   Memorandum of Site Agreement   Memorandum of Site Agreement —
Attachment 1 — Description of Land
  Memorandum of Site Agreement — Attachment 2 - Description of Premises

 



--------------------------------------------------------------------------------



 



MASTER SITE AGREEMENT
(Multiple Locations)
          This Master Site Agreement (“Agreement”) is entered into as of the
28TH day of November, 2008 (“Effective Date”), between Sprint Spectrum L.P., a
Delaware limited partnership, on behalf of itself and its Affiliates
(collectively, “Sprint Nextel”) and Clearwire Communications LLC, a Delaware
limited liability company, on behalf of itself and its Affiliates (collectively,
“Clearwire”). Sprint Nextel and Clearwire may be referred to herein individually
as a “party” or collectively as the “parties.”
BACKGROUND
          Sprint Nextel and Clearwire each have real property interests in or
licenses to use towers, tanks or other improvements on Sites (as defined below)
located throughout the United States and Puerto Rico.
          Sprint Nextel and Clearwire each wish to make their Sites available to
the other party to this Agreement on the terms and conditions contained in this
Agreement.
AGREEMENT
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.   DEFINITIONS

“Adjustment Date” is defined in Section 7(f).
“Authorized Parties” is defined in Section 16(b).
“Affiliate” means: with respect to Clearwire, any other Person directly or
indirectly controlled by Clearwire and, with respect to Sprint Nextel, any other
Person directly or indirectly controlled by Sprint Nextel. For purposes of this
definition, the term “control” (including the correlative terms “controlling”,
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Application Fee” [*****].
“Antenna System” means a panel antenna with either a tower mounted radio with
two cables or a tower top amplifier with 2 cables.
“Basic Configuration” [*****].
“CA” is defined in Section 3(iii).
“CA Commencement Date” means the date that Lessee starts paying rent under its
lease agreement with the Land Owner.
“Claim” is defined in Section 25(a).
“Closing Date” is the date that a closing occurs under a certain Transaction
Agreement and Plan of Merger entered into by Sprint Nextel Corporation,
Clearwire Corporation and others.
“Confidential Information” means any information marked, noticed, or treated as
confidential by a party that the party holds in confidence, including all trade
secret, technical, business, or other information, including

1



--------------------------------------------------------------------------------



 



customer or client information, however communicated or disclosed, relating to
past, present and future research, development and business activities,
including specifically, the terms and conditions of this Agreement and any
applicable SA or CA.
“Damages” is defined in Section 24.
“Easement” is defined in Section 8(a).
“Encumbrances” is defined in Section 34(a).
“Environmental Damages” means all claims, damages, losses, liabilities, costs,
expenses, assessments, penalties, fines, judgments and reasonable attorneys’
fees, including those related to investigation of environmental conditions,
cleanup, remediation, removal and restoration work required by any governmental
authority with competent jurisdiction.
“Event of Lessee Default” is defined in Section 23(a).
“Event of Lessor Default” is defined in Section 23(c).
“Environmental Law” means any administrative, judicial, legislative or other
action, code, consent decree, directive, finding, judgment, order, ordinance,
regulation, rule or statute relating to pollution or protection of the
environment including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Material Transportation
Act, the Resource Conservation and Recovery Act, the Federal Water Pollution
Control Act, the Clean Air Act, the Toxic Substances Control Act, the
Occupational Safety and Health Act, the Federal Insecticide Fungicide and
Rodenticide Act and analogous federal, state or local law and all rules and
regulations promulgated thereunder and as may be amended.
“Existing Tower Agreement” means that certain Master Collocation Sublease
Agreement, dated March 10, 2000, as amended by that certain First Amendment to
Master Sublease Agreement dated December 31st, 2004, between Sprint Spectrum
L.P. and Clearwire LLC, its parent affiliates and subsidiaries, whereby
Clearwire Corporation and its Affiliates may elect to sublease tower space on
Towers owned by Sprint Nextel or its Affiliates.
“Facilities” is defined in Section 10.
“FAA” means Federal Aviation Administration.
“FCC” means Federal Communications Commission.
“Fee” is defined in Section 7.
“Fair Market Value or FMV” [*****].
“Fully Allocated Cost or FAC” [*****].
“Ground Lease” means document(s) or agreement(s) granting, evidencing or
restricting Lessor’s rights and obligations with respect to a Site including,
without limitation, lease, sublease, license or other use agreements, a copy of
which (omitting financial terms if Lessor chooses) will be attached to each
applicable SA.
“Hazardous Substances” means and includes any substance, material, waste,
constituent, pollutant, compound, chemical, natural or man-made element: (a) the
presence of which requires investigation or remediation under any Environmental
Law; or (b) that is defined as a “hazardous waste” or “hazardous substance”
under any Environmental Law; or (c) that is toxic, explosive, corrosive,
etiologic, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous and is regulated by any governmental or quasi-governmental
authority or subject to any Environmental Law.

2



--------------------------------------------------------------------------------



 



“Indemnified Party” is defined in Section 25(a).
“Indemnifying Party” is defined in Section 25(a).
“Inter-Company Site” is defined in Section 40(r).
“Land Owner” means any party to a Ground Lease other than Lessor.
“leases” or “leased” or “leasing” when used as a verb, includes applicable
tenses of the verbs subleases, licenses or grants and are used whether Lessor
owns, leases, subleases, licenses or has other rights to use a Site.
“Lessee” means the party leasing a Site from the other party.
“Lessor” means the party leasing a Site to the other party.
“Midpoint or MP” means (FMV +FAC)/2 or as otherwise agreed to in writing between
the parties.
“Pass Through Fee” means, as to any Site subject to a Ground Lease, an amount
equal to (a) any monthly increase in rent or other fees in excess of the amount
listed in Schedule 1 and (b) any lump sum payments approved by Lessee regardless
of amount approved that Lessor must pay to the owner or operator of the Property
to obtain such owner’s or operator’s consent to a SA or CA.
“Permit” means any certificate, permit, concession, consent, approval or other
authorization required to use the Premises in the manner intended by Lessee.
“Permitted Activities” is defined in Section 16(b).
“Person” means any individual, corporation, proprietorship, firm, partnership,
limited partnership, limited liability company, trust, association or other
entity.
“Premises” means all or a portion of a Site that Lessee leases from Lessor, as
more particularly described in the SA.
“Preparation Fee” means any costs incurred by Lessor to prepare any improvements
owned by Lessor on a Site for Lessee’s occupancy, including any structural
alterations to a Tower.
“Reimbursement Fee” means as to any Site where Lessor’s development costs
exceeded $500,000, an amount to be paid by Lessee to reimburse Lessor for a
portion of the excess development costs, as mutually agreed to by Lessor and
Lessee in the SA or CA.
“Repair Period” is defined in Section 21(a).
“Site” means each parcel of Lessor’s owned, leased, subleased, licensed or
otherwise used real property, including but not limited to a portion of tower,
rooftop or other structure space, and all rights of pedestrian and vehicular
ingress and egress, all or a portion of which Lessee leases from Lessor pursuant
to this Agreement and an SA or which Lessee leases directly from Land Owner as
contemplated by Section 3(iii) hereof.
“SA” means Site Agreement, the form of which is attached as Exhibit A.
“SA Commencement Date” is defined in Section 6(b).
“SA Effective Date” is defined in the SA.
“SA Initial Term” is defined in Section 6(b).
“SA Renewal Term” is defined in Section 6(b).

3



--------------------------------------------------------------------------------



 



“Tower” means, if applicable, Lessor’s structure on a Site on which Lessee will
install and operate antennae and related portions of the Facilities including,
without limitation, monopole, lattice or other tower type structures.

2.   MASTER LEASE

          This Agreement sets forth the basic terms and conditions upon which
each Site or portion thereof is leased by Lessor to Lessee. Upon the parties’
agreement as to the particular terms of any Site Agreement, the parties will
execute and attach hereto a completed SA in the form attached hereto as
Exhibit A, which is incorporated herein by this reference. The terms and
conditions of any SA or CA will govern and control in the event of a discrepancy
or inconsistency with the terms and conditions of this Agreement. However, for
the avoidance of doubt, in the event that a subject is addressed in this
Agreement and not in the SA or CA, then the terms in this Agreement will
control.

3.   LEASING OF PREMISES

          This Agreement is entered into by Sprint Nextel and Clearwire on their
own behalf and on behalf of each Affiliate of such parties. No obligation is
incurred or liability accepted by any Affiliate unless and until that Affiliate
enters into an SA or a CA. Only the Affiliate executing an SA or a CA is
responsible for the obligations and liabilities arising under that SA including,
without limitation, the Fees. All communications and invoices by and from Lessor
relating to an SA or CA must be directed to the Affiliate signing that SA or CA.
A default by any Affiliate will not constitute or serve as a basis for a default
by any other Affiliate.
          If Lessee is interested in receiving a lease with respect to a
potential Site, the following procedures will be observed:
     (i) Lessee shall submit to Lessor an application for an SA in respect of
the Site on the form attached hereto as Exhibit B, together with the Application
Fee. In lieu of paying an Application Fee, Lessee may elect to pay to Lessor a
mutually agreeable amount to enable Lessor to hire temporary and/or a consulting
staff to process applications for SAs and other requests for additional
installations for which an Application Fee must be paid by providing written
notice to Lessor. Lessor will make its initial determination as to whether
Lessee has elected to fund temporary and/or consulting staff within 60 days
after the Effective Date. Thereafter, Lessee may change its election by
providing 60 days prior written notice to Lessor.
     (ii) Lessor shall either approve or disapprove Lessee’s application in
writing no later than 15 business days after the date of receipt of the
application. Any disapproval must include the specific reasons for the
disapproval. Lessor will not unreasonably withhold its approval of any
application submitted by Lessee for an SA or a CA. The parties agree that it is
reasonable for Lessor to disapprove an application if Lessor anticipates, in
good faith, needing the proposed Premises for Lessor’s own use. If Lessor
disapproves more than 50% of any applications submitted during any calendar
quarter because Lessor anticipates needing the proposed Premises for its use,
Lessor will refund to Lessee the Application Fees paid that calendar quarter for
those disapproved applications (but not Application Fees for proposed Premises
disapproved for other reasons.)
     (iii) Upon approval of Lessee’s application for a Site and Lessee obtains
any consent or Ground Lease amendments (if any) described in subsection
(iv) below, then Lessor and Lessee shall sign the applicable SA, and, if
Lessor’s interest in a Site was acquired through a Ground Lease, Lessor will
provide Lessee with a copy of the “Ground Lease” that will be attached to and
made part of each affected SA as Exhibit 6. Lessor may elect to redact the
economic terms of the Ground Lease. Lessor and Lessee each agree to review,
process and execute SAs in a timely manner. If a Land Owner refuses to provide a
required consent to Lessee, but the Land Owner is willing to lease the Premises
directly to Lessee if Lessor will consent to such an alternative arrangement and
Land Owner agrees that the entitlements released by Lessor and made available to
Lessee will automatically revert back to Lessor on the original terms contained
in the Ground Lease upon any termination of the lease between Land Owner and
Lessee, Lessor,

4



--------------------------------------------------------------------------------



 



Lessee and Land Owner will enter into a tri-party agreement to memorialize such
arrangement in the form attached hereto as Exhibit A-1 (subject to the revisions
proposed by Land Owner and the approved of same by Lessor and Lessor, which
approval will not be unreasonably withheld), Lessor and Lessee will enter into a
Consent Agreement (“CA”) in the form attached hereto as Exhibit A-2, and Lessee
will pay to Lessor the Fee for the consent as described in Schedule 1.
     (iv) If (1) a particular Ground Lease requires the Land Owner’s consent to
the SA in connection with the installation of the Facilities on a Site or (2) it
is necessary to obtain any Ground Lease amendment, Lessee will obtain such
consent or amendment and deliver a copy of the consent or the proposed amendment
to Lessor prior to the date that the SA or CA is to be executed by Lessor and
Lessee. If Lessee determines that it wants to obtain microwave installation
rights at the Premises from a Land Owner, Lessor agrees to use commercially
reasonable efforts to assist Lessee in obtaining such rights at the lowest cost
possible. Any amendment to a Ground Lease must be reasonably acceptable to
Lessor and must be in accordance with Lessor’s then existing leasing policies.
Lessee may not execute any amendment to a Ground Lease on behalf of Lessor.
     (v) If Lessee does not obtain any required consent or Ground Lease
amendment (as applicable) within 180 days from the date the application is
approved by Lessor pursuant to subsection 3(ii) above, subject to up to a
maximum 90 day extension of such period if submitted to Lessor prior to the
expiration of said 180-day period and approved by Lessor in writing, such
approval not to be unreasonably withheld, the approved application shall expire.
     (vi) Upon execution of a SA and subject to the terms and conditions of this
Agreement, the SA for the particular Site and any applicable Ground Lease,
Lessor leases to Lessee and Lessee leases from Lessor, the Premises and grants
Lessee the right during the term to install and maintain transmission and
utility wires, poles, cables, conduits and pipes on the Site including over,
under or along a right-of-way extending from the nearest public right-of-way to
the Premises; the Premises and right-of-way for access being substantially as
described in Exhibits 1 and 2 annexed to and made part of each SA.

4.   USE

          The Premises may be used by Lessee for any activity in connection with
the provision of wireless communications services; provided, however, Lessee’s
use must comply with the terms of any applicable Ground Lease. Lessee may
operate the Facilities at any frequency for which Lessee or its Affiliates have
all licenses required under applicable law and which may be permitted under any
applicable Ground Lease and may at any time, subject to Sections 14 and
Section 15 of this Agreement, and, if permitted under any applicable Ground
Lease, Lessee may make changes to the frequency it operates on without Lessor’s
consent as long as it is a change to a frequency(ies) for which Lessee or one of
its Affiliates has been granted a license by the FCC (if such license is
required under applicable law) or to a frequency(ies) Lessee or one of its
Affiliates leases from any third party FCC license holder. Lessor agrees to
reasonably cooperate with Lessee, at Lessee’s expense, in making application for
and obtaining all licenses, Permits and any and all other necessary approvals
that may be required for Lessee’s intended use of the Premises. Lessee’s use of
the Premises must substantially comply will all applicable laws.

5.   PROVISION OF INFORMATION

          Upon request, Lessor will provide Lessee with all information that
Lessor may have in its possession that may be helpful to Lessee in evaluating
the usefulness of the Site for its purposes. Lessor agrees to cause each of its
subsidiaries and managers at each Site to cooperate fully with Lessee and its
agents for the purpose of making appropriate engineering and boundary surveys,
inspections, soil tests borings, other reasonably necessary tests and
constructing the Facilities including providing Lessee and its agents with
vehicular and pedestrian access to the Sites and the opportunity to conduct
testing at any Site, subject to reasonable limitations imposed by Lessor and any
limitations contained in any applicable Ground Lease.

5



--------------------------------------------------------------------------------



 



6.   TERM

          (a) Agreement. The term of this Agreement is 10 years, commencing on
the Effective Date. Notwithstanding the foregoing, this Agreement will remain in
full force and effect beyond its scheduled expiration or termination date as to
SAs and CAs executed prior to this Agreement’s expiration or termination for
purposes of giving the SAs and CAs continuing effect until their respective
expiration or termination. Unless mutually extended in writing, parties may not
execute new SAs or CAs after the expiration or termination of this Agreement.
          (b) SA. The initial term of each SA (“SA Initial Term”) is 5 years,
commencing on the first day of the first month after the earlier of (i) the date
that Lessee starts construction at a Site or (ii) 180 days after the date that
both parties have signed the SA, subject to up to a maximum 90 day extension of
such commencement date if approved by Lessor in writing, such approval not to be
unreasonably withheld (“SA Commencement Date”), unless otherwise terminated as
provided in this Agreement, including any expiration or termination of the
applicable Ground Lease. Lessor and Lessee will execute an amendment to the SA
establishing the agreed upon SA Commencement Date. The term of each SA will
automatically renew for 4 consecutive terms of 5 years each (each an “SA Renewal
Term”), unless Lessee gives Lessor written notice of Lessee’s election not to
renew not less than 90 days prior to the expiration of the SA Initial Term or
any SA Renewal Term.

7.   FEES/AUDIT RIGHTS

          (a) The monthly fee (the “Fee”) for various types of installations on
the Premises is described in the attached Schedule 1 and will be noted in the SA
or the CA and is based on the calculation of the Midpoint between FMV and FAC.
For any type of installation not included in Schedule 1, Lessor and Lessee will
negotiate in good faith an appropriate Fee and note the agreed upon Fee in the
SA or the CA. If a Lessee provides backhaul capability at a Premises by
installing microwave dishes, Lessor agrees to use the backhaul capability at the
Premises if Lessor determines that it is commercially reasonable to do so. If
Lessor elects to use such backhaul capability, the fees payable to Lessee for
Lessor’s backhaul usage will be guided by the Master Agreement for Network
Services to be entered into between Clearwire and Sprint Communications Company,
LP. The Fee for each Premises will be payable in advance without notice, demand,
offset or deduction on or before the first day of the first month following the
SA Commencement Date or the CA Commencement Date of the applicable SA or CA and
on or before the first day of each month thereafter during the SA Initial Term
and any SA Renewal Term for a SA or while the lease entered into between Lessee
and Land Owner is in effect for a CA (“Payment Date”). Any Fee or other amount
payable to Sprint Nextel or its Affiliates will be paid by electronic transfer
or direct mail to Sprint Nextel at P.O. Box 876783, Kansas City, MO 64187-6783
or such other address as may be directed by Sprint Nextel on 10 days prior
written notice. Any Fee or other amount payable to Clearwire or its Affiliates
will be paid by electronic transfer or direct mail to Clearwire at 4400 Carillon
Point, Kirkland, WA 98033 or such other address as may be directed by Clearwire
on 10 days prior written notice.
          (b) The Fee will be prorated for any fractional month based on a
thirty day month.
          (c) The Fee for all then existing Premises will increase annually on
the anniversary of SA Commencement Date of the applicable SA or the CA
Commencement Date for the applicable CA by an amount equal to [*****] of the Fee
for the previous one-year period.
          (d) In addition to the Fee, Lessee must pay to Lessor any applicable
Pass Through Fee, Preparation Fee or Reimbursement Fee. Pass Through Fees must
be paid to Lessor at the same time such fees are paid to the owner or operator
under a Ground Lease. Preparation Fees or Reimbursement Fees, or both, must be
paid within sixty (60) days of receipt of Lessor’s invoice for completed
preparatory work. The amount of any Pass Through Fee, Preparation Fee and
Reimbursement Fee will be noted in the SA or CA.
          (e) Sprint Nextel and Clearwire each agree to provide the other party,
on request, reasonably detailed back-up documentation relating to costs included
in Fees, Pass Through Fees, Preparation Fees, and Reimbursement Fees paid by it
or its Affiliates to support the invoice for such fees. In addition, on
reasonable advance notice, each party agrees to provide to the other party
access to its records relating to costs included in Fees, Pass Through Fees,
Preparation Fees, and Reimbursement Fees paid by it or its Affiliates to enable
the requesting party to audit the costs

6



--------------------------------------------------------------------------------



 



included in such fees. The audit will be conducted at a mutually convenient time
at the offices of the party whose records are being audited. A party may not
request more than one audit in any calendar year and the audit will be limited
only to costs included in fees that were paid during the preceding 24 calendar
month period. Except as provided below, each party is responsible for all costs
and expenses that it incurs related to the audit. The auditing party must notify
the other party in writing within ninety days after completion of the audit if
the auditing party disputes the accuracy of any costs included in the audited
fees. If the auditing party timely disputes any costs included in such fees, the
audited party must pay any portion of the disputed costs that the auditing party
agrees were incorrectly included in such fees within 30 days after receipt of
notice from the auditing party. If the parties are unable to agree on whether
any costs were incorrectly included in such fees, either party may exercise any
right or remedy available to it at law or equity. If Lessee’s audit discloses
that the Fees, Pass Through Fees and Reimbursement Fees paid by Lessee are
inaccurate, the appropriate party must pay to the other party the deficiency or
overpayment, as applicable, within thirty (30) days following such
determination. If Lessee has been overcharged by ten percent (10%) or greater
for any period, then Lessor shall pay to Lessee, upon demand, the reasonable
costs of the audit incurred by Lessee, in addition to the overcharges previously
paid by Lessee.
          (f) The initial monthly Fee is the Midpoint between Fair Market Value
for the types of installations that a Lessee may install at a Site and Lessee’s
Fully Allocated Cost or as otherwise mutually agreed to by the parties. On each
anniversary of the Closing Date, the parties will reevaluate in good faith
whether the Fees on Schedule 1 are still accurate or whether the Fees should be
adjusted. If the parties are unable to agree on the Fees to be paid, including
any adjustment to the Fees, the dispute will be resolved as provided in
Section 39 of this Agreement. Any adjustment to the Fees will be effective as of
the date that the parties agree to an adjustment or an adjustment is established
as provided in Section 39 of this Agreement (“Adjustment Date”) and will only
apply to Premises leased by a party on or after the Adjustment Date.

8.   ACCESS

          (a) If permitted under any applicable Ground Lease, Lessee, Lessee’s
employees, agents, subcontractors, lenders and invitees will have unescorted
access to the Site and the Premises without notice to Lessor twenty-four
(24) hours a day, seven (7) days a week, at no charge. If Lessor is responsible
for snow removal under any applicable Ground Lease; Lessor will only be
obligated to remove snow from an access road upon 24 hours prior written request
from Lessee. Lessor grants to Lessee, its agents, employees, contractors, guests
and invitees, a non-exclusive right and easement (“Easement”) for pedestrian and
vehicular ingress and egress described in the SA.
          (b) If Lessor is responsible for maintenance under any applicable
Ground Lease and unless otherwise specified in the SA, Lessor will maintain all
access roadways from the nearest public roadway to the Premises in a manner
sufficient to allow pedestrian and vehicular access at all times at Lessor’s
sole expense, except for any damage caused by Lessee’s use.
          (c) If permitted under any applicable Ground Lease, Lessee, at its
expense, may use appropriate means of restricting access to the Facilities other
than Tower attachments, provided that Lessor will have access to the Site and
any Tower attachments at all times. Lessee shall have free access to the Tower,
if applicable at a Site, at all times for the purpose of installing and
maintaining its equipment, subject to terms and conditions of any applicable
Ground Lease. Lessor shall furnish Lessee with necessary means of access for the
purpose of ingress and egress to the Tower location. Only authorized engineers,
employees or properly authorized contractors of Lessee or persons under their
direct supervision will be permitted to access a Tower.

9.   UTILITIES

          (a) Lessee’s Rights. If permitted under the terms of any applicable
Ground Lease, Lessee has the right, at its sole cost and expense, to obtain
electrical, telephone or other utility service from any applicable utility
provider that provides service to the Premises. Lessee may arrange for the
installation of a separate meter and main breaker, subject to Lessor’s right
(and the Land Owner’s right, if required under the Ground Lease) to approve the
exact location of proposed utility routes and the manner of installation. Lessee
will pay for all utility services utilized by Lessee in the operation of the
Facilities. Lessor has no right to prevent utilities installations, except
Lessor does

7



--------------------------------------------------------------------------------



 



have the right to approve the route and the manner of installation so long as
approval is not unreasonably withheld, conditioned or delayed and Lessee may be
required to obtain Land Owner’s consent under any applicable Ground Lease. If
Lessee wants to install a permanent power generator or other alternative
permanent back up power source at available space at any Site, Lessee will
submit to Lessor an application for installation and pay an Application Fee
(unless Lessee has elected to fund payment for processing applications as
provided in Section 3(i) of this Agreement). Within 15 days after submittal,
Lessor must notify Lessee of its approval or disapproval of the application.
Lessee will be allowed to install the permanent generator or other permanent
power source unless prohibited by an applicable Ground Lease or Lessor
reasonably determines that it needs the space where the proposed permanent
generator or power source would be located for Lessor’s own use. If there is a
loss of power at a Site in which Lessee has not located a permanent generator,
Lessee may, at its own expense and subject to space availability and applicable
laws and if permitted under the Ground Lease, install and operate a temporary
generator and fuel storage tank at the Site until power is restored without any
obligation to pay additional fees, but Lessee must remove the temporary
generator within a reasonable time after power is restored. Lessee may not
install a permanent power generator or other alternative permanent back up power
source (other than back up batteries) at a Site without Lessor’s prior written
approval. Lessor must cooperate with Lessee, at Lessee’s expense, in Lessee’s
effort to obtain utility services by signing any documents or easements as may
be reasonably required by utility companies. Lessor also grants to Lessee the
right to install and maintain wires, cables, conduits and pipes either within,
over, under or along the Site as described in the applicable SA.
          At Lessee’s option and in cases where an existing generator is located
at a Site and where technically feasible for both parties to utilize the
generator and excess capacity is available, Lessee will pay Lessor the estimated
capacity utilized by Lessee multiplied by Lessor’s monthly depreciation, if any,
of the generator. Any costs incurred to integrate the generator with Lessee’s
equipment will be paid by Lessee.
          In cases where a generator is not located at a Site and either Lessor
or Lessee subsequently installs a generator, the non-installing party will have
the option to share the generator with the installing party if technically
feasible and excess capacity is available. The cost to the non-installing party
will be based upon the estimated capacity utilized by the non-installing party
multiplied by the monthly depreciation of the generator. Any costs incurred to
integrate the generator with the non-installing party equipment will be paid by
the non-installing party.
          At Lessee’s option and in cases where a Lessor owned portable
generator is utilized at a site Lessee is located, Lessor will provide power to
Lessee equipment, if technically feasible and excess capacity is available, at
no cost to Lessee.
          (b) Additional Easements. If additional easements or other agreements
are required by any utility company, Lessor will assist Lessee with obtaining
them at Lessee’s expense. Lessee shall maintain any special electrical
facilities it may require for Lessee’s use at its sole cost, risk and expense.
          (c) Use of Lessor Utilities. If Lessor has electrical service
available at a Site and Lessee is prohibited due to costs, time for power
delivery or other reasons from installing a separate meter and main breaker,
unless prohibited by applicable laws or the Ground Lease, Lessee may utilize
Lessor’s utility sources to operate the Facilities and will reimburse Lessor for
Lessee’s actual usage at the rate(s) listed in Schedule 1 of this Agreement
within 30 days following Lessee’s receipt of Lessor’s invoice accompanied by
reasonable supporting documentation. Lessor and Lessee agree to cooperate in
determining a method by which to measure or estimate Lessee’s usage if the usage
is not capable of actual measurement. If the amount paid for utility service at
any Premises is based on an estimate, on or before the Adjustment Date the
parties will evaluate whether the fees for utility service on Schedule 1 are
still accurate or need to be adjusted. If the parties are unable to agree on the
fees to be paid for utility service, the dispute will be resolved as provided in
Section 39 of this Agreement.

10.   FACILITIES

          Upon execution of an SA or a CA, Lessee will have the right to erect,
maintain, repair, replace, modify and operate on the applicable Premises only
the communications facilities, air conditioned equipment shelters, cabinets,
rooms, utility lines, transmission lines, electronic equipment, panel antennas,
microwave dishes and applicable

8



--------------------------------------------------------------------------------



 



coaxial runs, transmitting and receiving antennas and supporting equipment,
structures and connecting appurtenances thereto described in the Exhibits
attached to the SA or CA (“Facilities”). Upon execution of an SA or a CA, Lessee
may install on any Site the antennas/dishes, if any, described on the field
drawings attached as Exhibit 1 to the applicable SA or CA and the equipment
shelter/room/cabinets, if any, described on the field drawings attached as
Exhibit 2 to the or CA and, subject to the provisions of Section 11 below, will
be entitled to replace any thereof from time-to-time. In connection therewith,
Lessee has the right to do all work necessary to prepare, maintain and alter the
Premises for Lessee’s business operations and to install transmission lines
connecting the antennas to the transmitters and receivers. All of Lessee’s
construction and installation work will be performed at Lessee’s sole cost and
expense and in a good and workmanlike manner. Title to the Facilities will be
held exclusively by Lessee. All of the Facilities will remain Lessee’s exclusive
personal property and are not fixtures. Lessee must remove all the Facilities at
its sole expense on or before the expiration or earlier termination of each SA.
Lessee will repair any damage to the Premises caused by the removal of the
Facilities. All Facility installations and operations in connection with this
Agreement by Lessee shall meet with all applicable rules and regulations of the
FCC, FAA and codes and regulations of the municipality, county and state
concerned. Under this Agreement, Lessor assumes no responsibility for the
licensing, operation, and/or maintenance of Lessee’s equipment.

11.   IMPROVEMENTS AND CONSTRUCTION

          (a) Requirements. Lessee will pay all costs and expenses to install,
operate, repair, maintain, upgrade, replace and remove the Facilities at the
Premises. Lessor will retain title to any structural improvements made to a
Tower to accommodate Lessee’s use, whether made by Lessor or by Lessee (with
Lessor’s written approval.) All initial and subsequent installation and
alteration work will be performed in a good and workmanlike manner and will not
adversely affect the structural integrity or maintenance of the Site or Tower.
          (b) Material Alterations. Lessee must obtain Lessor’s prior written
consent to material alteration, addition or replacements to the Premises, which
consent Lessor may withhold in its reasonable discretion. Lessee must request
Lessor’s consent by submitting a written request describing in reasonable detail
the proposed material alteration, addition or payment (unless Lessee has elected
to fund payment for processing applications as provided in Section 3(i) of this
Agreement). Subject to the terms of the Ground Lease, an alteration, addition or
replacement that is not a material alteration does not require Lessor’s consent,
but Lessee must provide prior written notification of the non-material
alteration, addition or replacement. A material alteration is any alteration,
addition or replacement that increases the size, weight, wind or structural
loading on the Tower or that takes up more space than the Premises described in
the SA or CA. It may also be necessary for Lessee to obtain the Land Owner’s
consent under the Ground Lease to any alterations, additions or replacements to
the Premises, including non-material alterations, additions or replacements or
any subsequent conversion from a Basic Configuration using tower top amplifiers
to a Basic Configuration using tower mounted radios or vice versa. All
alterations, additions or replacements remain subject to all other provisions of
this Agreement, including use and interference. If required by Lessor, Lessee
will submit architectural or engineering plans and specifications for material
alterations to Lessor, which will be deemed approved if no response is received
from Lessor within fifteen (15) days, and which will be incorporated in each SA
or CA as Exhibit 3 upon approval. If any applicable governmental entity changes
its assumptions or requirements relating to wind loading in a manner that
reduces the maximum permissible wind loading on the Tower and the Tower will not
accommodate the addition of any additional equipment or antennas, Lessee may not
utilize any of Lessee’s previously unused capacity on the Tower.
          (c) No Equipment Stacking. Each Premises is leased by Lessor
exclusively to Lessee. Lessor may not stack equipment of any Person above the
Facilities located on the ground space portion of the Premises without Lessee’s
advance written consent, which consent Lessee may grant, withhold or condition
in its sole discretion.

12.   DETUNING

          (a) Lessor will be responsible, at its sole cost, for: (i) detuning
the Tower to prevent distortion of any radio station antenna pattern
broadcasting from or in proximity to the Premises; and (ii) maintaining the
effectiveness of the detuning throughout the term of the SA. Any provision in
this Agreement or the SA to the contrary notwithstanding, the SA Initial Term
will not commence and no Fee will be due from Lessee until Lessor has completed
the detuning.

9



--------------------------------------------------------------------------------



 



          (b) If Lessor does not complete the detuning within 90 days following
the SA Effective Date, Lessee will have the right to: (i) perform the detuning
on Lessor’s behalf, with advance written notice to Lessor; or (ii) terminate the
SA without further obligation or liability. If Lessee elects to perform the
detuning, Lessor agrees to cooperate with Lessee and the owner or operator of
the AM station to accomplish the detuning and Lessor will reimburse Lessee for
all costs and expenses Lessee incurs within 30 days after receipt of Lessee’s
invoice and reasonable supporting documentation. Whether Lessor or Lessee
performs the detuning, Lessor will be solely responsible for maintaining and
upgrading the detuning to the extent necessary to prevent distortion of the AM
station.

13.   GROUND LEASE AND EASEMENTS

          (a) Lessee and Lessor each agree to commit no act or omission which
constitutes or which with the giving of notice or passage of time or both would
constitute a default under any applicable Ground Lease.
          (b) The terms of this Agreement and any SA are subject to the terms
and conditions of any applicable Ground Lease and to the extent of conflict, the
terms and conditions contained in the Ground Lease will control. In several
places in this Agreement, the parties have specifically indicated that a right
granted to or an obligation imposed on a party is subject to the terms of any
Ground Lease. These specific references were included to aid the party’s
understanding of those provisions of the Agreement and are not meant to imply
that only those provisions are subject to the terms of the Ground Lease.
          (c) Lessor agrees not to amend or modify any applicable Ground Lease
in any manner which would materially and adversely affect Lessee’s use of the
Premises; provided, however, this subsection does not limit Lessor’s right to
terminate a Ground Lease or to elect not to renew a Ground Lease as provided in
subsection 13(d).
          (d) If a Ground Lease expires or terminates, the SA relating to the
applicable Site will simultaneously and automatically terminate without further
liability of or to either party, except those obligations which are stated
elsewhere as surviving any termination or expiration. Within 5 business days
after Lessor determines that Lessor is not going to renew a Ground Lease, it is
going to exercise a termination option contained in a Ground Lease, or Lessor
receives notice of an early termination of or a default pertaining to the Ground
Lease, Lessor will give Lessee written notice of such events. Lessor has no
obligation to exercise any renewal option or to refrain from exercising any
termination contained in a Ground Lease to enable Lessee to continue to occupy
the Premises. If Lessee is not in default under more than ten percent (10%) of
the SAs and CAs entered into by Lessee, Lessor must notify Lessee if Lessor
determines that it does not want to renew a Ground Lease for property on which
Lessee has an SA or if Lessor wishes to elect a termination option contained in
such a Ground Lease. Lessee may elect to have Lessor assign that Ground Lease to
the assignee using the form of Assignment and Assumption Agreement attached
hereto as Exhibit C if Lessee has obtained any required consent to the
assignment of the Ground Lease. The notice to Lessee will indicate the date by
which Lessee must notify Lessor of Lessee’s election, which date will be the
earlier of (i) 60 days after Lessor notified Lessee of Lessor’s intention not to
renew a Ground Lease or (ii) 5 days prior to the date that Lessor must notify
Land Owner of Lessor’s election not renew or to terminate a Ground Lease.

14.   MPE COMPLIANCE

          (a) Lessee agrees to operate the Facilities in accordance with any and
all applicable rules and regulations of the FCC’s radio frequency exposure
guidelines. Lessee will provide either theoretical calculations and/or actual
filed measurements per Lessor’s request for proposed and/or currently installed
equipment.
          (b) Subsequent to the installation of the Facilities, Lessor will not
permit itself, its lessees or licensees to install new equipment on the Site or
property contiguous thereto or controlled by Lessor, if that equipment is likely
to cause the Site to exceed the maximum permissible exposure (“MPE”) limits for
the Site. The excess radiated power densities will be deemed a material breach
by Lessor. In the event excess radiated power densities occur, Lessor agrees to
take or to cause any subsequent lessee or licensee whose use of the Site results
in the FCC-specified MPE limits being exceeded to promptly take all mitigating
action necessary to eliminate the excess radiated power densities within thirty
(30) days. In the event Lessor fails to comply with this Section 14, Lessee may
terminate the

10



--------------------------------------------------------------------------------



 



affected SA or CA or pursue any other remedies available under this Agreement or
the SA, at law or in equity, including injunctive relief.

15.   INTERFERENCE

          (a) Interference by the Facilities. If the Facilities, in whole or
part, causes measurable radio frequency interference to Lessor or other lessees
or users of the Site operating as of the SA Commencement Date, Lessee will begin
taking reasonable steps to correct and eliminate the interference as soon as
practicable and no later than within 48 hours after receipt of written notice
from Lessor. If the interference by Lessee cannot be eliminated within a
reasonable length of time, not to exceed 5 days after Lessee’s receipt of
Lessor’s notice, Lessee will cease operating the Facilities or that portion
causing the interference; provided, however, Lessee may conduct brief tests to
identify the cause of and to eliminate the interference. If the interference is
not completely corrected and eliminated within 30 days after Lessee’s receipt of
Lessor’s notice, Lessor may terminate the applicable SA by giving Lessee advance
written notice, without any further obligation accruing to Lessee after such
termination, except those obligations which are stated elsewhere as surviving
any termination or expiration. Nothing in this Section or Agreement shall
prejudice, diminish, limit or impair Lessee’s rights under applicable law,
including, but not limited to, statutes, rules, regulations, ordinances, codes,
directives, and orders, as well as FCC rules and regulations, to redress any
interference independently of the terms of this Section or any provision of this
Agreement.
          (b) Interference with the Facilities. If the operations or equipment
of other lessees or users of a Site who: (i) commence operations after the
applicable SA Commencement Date; or (ii) commenced operations before the
applicable SA Commencement Date but modify their equipment or install new
equipment after the SA Commencement Date, cause measurable radio frequency
interference with the Facilities, Lessor will begin or cause the other lessee or
user to begin to take all steps to correct and eliminate the interference as
soon as practicable and no later than within 48 hours following receipt of
written notice from Lessee. If the interference by the other lessee or user
cannot be eliminated within a reasonable length of time, not to exceed 5 days
after receipt of Lessee’s notice, Lessor will cause the other lessee or user to
cease operating its equipment or that portion causing the interference;
provided, however, the other lessee or user may conduct brief tests to identify
the cause of and to eliminate the interference. If the interference is not
completely corrected and eliminated within 30 days after receipt of Lessee’s
notice, Lessee may terminate the applicable SA without further liability, except
those obligations which are stated elsewhere as surviving any termination or
expiration, by giving Lessor advance written notice. Lessor agrees that all
agreements it enters into with other lessees or users of a Site will include
provisions consistent with this Section 15.

16.   TESTS AND INSPECTIONS

          (a) Pre-Installation Testing. Before starting installation of the
Facilities at a Site, Lessee must evaluate whether the operation of the
Facilities will interfere with the use of the Site by Lessor or other operators
based upon written information supplied by Lessor and such other operators
regarding their respective equipment, specifications and use. If practicable
from an engineering standpoint, as mutually agreed to in writing by Lessor and
Lessee, Lessee may conduct such an interference evaluation obligation
simultaneously on multiple sites. Lessee must also comply with any additional
interference or testing obligations contained in the Ground Lease. Before
another lessee or user of a Site starts installation of equipment, Lessor agrees
to cause the other lessee or user to perform adequate testing and evaluation for
interference by or with operation of its equipment.
          (b) Tests and Inspections. Lessor consents and agrees that, subject to
any restrictions contained in the Ground Lease, Lessee, its employees,
authorized agents and contractors (individually and collectively, “Authorized
Parties”) may enter upon a Site to conduct the following activities: boundary,
as-built or other surveys; geotechnical soil borings and analyses; Phase I and,
if applicable, Phase II environmental assessments; radio propagation studies;
and other tests and inspections of the Site that Lessee deems reasonably
necessary or desirable to determine the suitability of the Site for Lessee’s
intended use (“Permitted Activities”). Lessee agrees to be responsible for all
costs related to the Permitted Activities (including temporary installation,
operation and removal of equipment required to carry out the Permitted
Activities), to repair any damage to the Site and improvements caused by the
Authorized Parties and to return the Site to substantially the condition it was
before Lessee’s entry. Lessee also agrees to maintain all insurance coverages
described in Section 27 during any period Permitted Activities are allowed.

11



--------------------------------------------------------------------------------



 



17.   TAXES

          If personal property taxes are assessed, Lessee will pay any portion
of the taxes directly attributable to the Facilities located on a particular
Site. Lessor will pay all real property taxes that it is required to pay under
the Ground Lease (if applicable) or all taxes, assessments and deferred taxes on
the Site if Lessor has a fee interest in the Site.

18.   WAIVER AND LESSOR’S LIEN

          (a) Lessor waives any lien rights it may have concerning the
Facilities which are deemed Lessee’s personal property and not fixtures and,
subject to any restrictions contained in the Ground Lease, Lessee has the right
to remove the same at any time without notice to or receipt of Lessor’s consent.
          (b) Lessor acknowledges that Lessee may enter into or has entered into
a financing arrangement including promissory notes and financial and security
agreements for the financing of the Facilities (the “Collateral”) with a third
party financing entity (and may in the future enter into additional financing
arrangements with other financing entities). In connection therewith, Lessor:
(i) consents to the installation of the Collateral; (ii) disclaims any interest
in the Collateral, as fixtures or otherwise, that it may have; and (iii) agrees
that the Collateral will be exempt from execution, foreclosure, sale, levy,
attachment or distress by Lessor for any fee due or to become due and, subject
to any restrictions contained in the Ground Lease, that the Collateral may be
removed at any time without recourse to legal proceedings.

19.   DISCHARGE OF THIRD PARTY LIENS

          (a) If any valid lien is filed against a Site as a result of the acts
or omissions of Lessee or Lessee’s employees, agents or contractors, Lessee must
discharge the lien or bond the lien off within 30 days after Lessee receives
written notice from Lessor or others that the lien has been filed or any shorter
period that may be provided for in a Ground Lease.
          (b) If Lessee fails to discharge or bond any valid lien within the
30-day period (or any shorter period provided for in a Ground Lease), then, in
addition to any other right or remedy of Lessor, Lessor may, at Lessor’s
election, discharge the lien by either paying the amount claimed to be due or
obtaining the discharge by deposit with a court or a title company or by
bonding. Within 30 days following Lessee’s receipt of Lessor’s written demand,
Lessee will pay Lessor all amounts actually paid by Lessor for the discharge or
satisfaction of any valid lien and all reasonable attorneys’ fees and other
legal expenses of Lessor incurred in defending the action or in obtaining the
discharge of the lien.

20.   TERMINATION

          In addition to any other rights to terminate this Agreement or an SA
or CA, Lessee has the right to terminate an SA or a CA with 30 days’ prior
written notice for any reason or no reason.
          Upon the termination of any SA or CA as provided in this Section 20,
Lessee will not be obligated to pay any future Fees for the Premises, but will
remain obligated to pay any monthly increase in rent or other fees due to Land
Owner or operator of the property to obtain such Land Owner’s or operator’s
consent to the SA or CA, including during any renewal term of the Ground Lease.
If Lessor elects, at any time, to use the additional space for which the Pass
Through Fee is being paid or makes such additional space available for the use
of any other party, Lessor must promptly notify Lessee of such use and Lessee
will be released from its obligation to pay the Pass Through Fee associated with
such additional space.

21.   CASUALTY OR CONDEMNATION

12



--------------------------------------------------------------------------------



 



          (a) Casualty. If there is a casualty to any Site or Tower, Lessor will
deliver to Lessee a written statement setting forth a reasonably determined
estimate of the time required to repair the damage (“Repair Period”) within
10 days after the damage if Lessor is responsible for repairs under the Ground
Lease or provide Land Owner’s estimate of repair time upon receipt if Land Owner
is responsible for repairs. If the Repair Period is 45 days or more, either
Lessor or Lessee may, at its option, terminate the applicable SA by 30 days
advance written notice to the other party. If the Repair Period is less than
45 days or if more than 45 days but neither party elects to terminate the SA,
Lessor will repair any damage within the Repair Period, excluding, however, any
damage to be repaired by Land Owner.
          (b) If Lessee is unable to use the Facilities, then at Lessee’s
expense (including the cost of Permits) it may, if permitted by the Ground Lease
and any applicable laws, immediately erect on the Premises or an unused portion
of the Site a temporary communications facility, including any supporting
structure, while Lessor makes repairs to the Site and Tower. If Lessee is not
permitted or is unable to erect a temporary communications facility on the
Premises or an unused portion of the Site, then Fees payable by Lessee for the
applicable Premises will abate for the period during which Lessee is unable to
use the Facilities.
          (c) Condemnation. If there is a condemnation or transfer by consensual
deed in lieu of condemnation of an entire Site or a portion of a Site with the
result that in Lessee’s sole discretion the Premises is not suitable for
Lessee’s use, then the SA for the condemned Site will terminate upon transfer of
title to the condemning authority. Lessee is entitled to pursue a separate award
from the condemning authority, to the extent permitted by law, provided that no
award to Lessee will diminish any award to Land Owner or Lessor.
          (d) Subject to the Ground Lease, if there is a partial condemnation of
a Site with the result that the Tower is unaffected and there remains sufficient
ground space on the Site for Lessor’s and Lessee’s operations, then the SA will
not terminate, but will be amended by the parties, if applicable, to reflect any
change to the description of the Premises. If necessary, at Lessee’s expense
(including the cost of any required Permits) it may, if permitted by the Ground
Lease, immediately erect on the Premises or an unused portion of the Site a
temporary communications facility, including any supporting structure, while any
changes to the Tower, utilities or the Facilities made as a result of the
partial condemnation. Lessor and Lessee will each be responsible for their
respective costs to re-run utilities serving their respective equipment.

22.   SURRENDER OF PREMISES; HOLDING OVER

          (a) Surrender of Premises. Upon expiration or termination of an SA for
any cause whatsoever, Lessee will peacefully vacate the Premises and leave it in
as substantially good order and condition as existed at the SA Commencement
Date, except for reasonable use, wear and tear, casualty or condemnation. Lessee
must remove the Facilities upon expiration or termination of the SA and repair
any damage caused by Lessee arising from the removal of the Facilities.
          (b) Holding Over. If Lessee continues to hold any Premises after the
expiration or termination of the applicable SA, the holding over will, unless
otherwise agreed to by Lessor in writing, constitute and be construed as a
month-to-month tenancy at a fee equal to 125% of the Fee last applicable to the
Premises and subject to all of the other terms of this Agreement and the
applicable SA.

23.   DEFAULT AND REMEDIES

          (a) Events of Lessee Default. The occurrence of any one or more of the
following events constitutes an “Event of Lessee Default” under the applicable
SA(s)or CA(s) if: (i) Lessee fails to pay any Fee or any other amount due under
any SA or CA within 30 days after Lessee’s receipt of written notice of the
delinquent payment(s); (ii) Lessee fails to perform or observe any other term of
the applicable or CA and the failure continues beyond the period of time
specified elsewhere in this Agreement or the or CA for cure following Lessee’s
receipt of written notice from Lessor or, if no period of time is specified for
cure elsewhere in this Agreement or the SA or CA, if the failure continues for
more than 30 days after Lessee’s receipt of written notice from Lessor; except
the 30-day cure period will be extended as reasonably necessary to permit Lessee
to complete cure so long as Lessee commences cure within the 30-day cure period
and continuously and diligently pursues and completes the cure; (iii)

13



--------------------------------------------------------------------------------



 



any petition is filed by or against Lessee, under any section or chapter of the
present or any future federal Bankruptcy Code or under any similar law or
statute of the United States or any state (and with respect to any petition
filed against Lessee, the petition is not dismissed within 180 days after its
filing) or Lessee is adjudged bankrupt or insolvent in proceedings filed under
any section or chapter of the present or any future federal Bankruptcy Code or
under any similar law or statute of the United States or any state; (iv) a
receiver, custodian or trustee is appointed for Lessee or for any of the assets
of Lessee and the appointment is not vacated within 90 days of the date of the
appointment; or (v) Lessee becomes insolvent or makes a transfer in fraud of
creditors. Notwithstanding the foregoing, Lessee will not be in default so long
as the United States Bankruptcy Court has not lifted the automatic stay under
the Bankruptcy Code and Lessee remains in compliance with any applicable order
of the United States Bankruptcy Court having jurisdiction thereover.
          (b) Lessor Remedies. If an Event of a Lessee Default occurs, while
Lessee remains in default, Lessor may, in addition to any other remedy available
at law or equity, terminate the applicable SA upon 10 days prior written notice
(or such longer period as may be required by applicable law), in which event
Lessee will surrender the applicable Premises to Lessor.
          (c) Events of Lessor Default. The occurrence of any one or more of the
following events constitutes an “Event of Lessor Default” under this Agreement
and the applicable SA or CA: (i) breach of any representation or warranty set
forth in this Agreement or the SA or CA; (ii) if Lessor fails to perform or
observe any other term of the applicable or CA and the failure continues beyond
the period of time specified elsewhere in this Agreement or the or CA for cure
following Lessor’s receipt of written notice from Lessee or, if no period of
time is specified for cure elsewhere in this Agreement, the SA or the CA, if the
failure continues for more than 30 days after Lessor’s receipt of written notice
from Lessee; except the 30-day-cure period will be extended as reasonably
necessary to permit Lessor to complete cure so long as Lessor commences cure
within the 30-day-cure period and continuously and diligently pursues and
completes the cure; (iii) any petition is filed by or against Lessor, under any
section or chapter of the present or any future federal Bankruptcy Code or under
any similar law or statute of the United States or any state (and with respect
to any petition filed against Lessee, the petition is not dismissed within
180 days after its filing) or Lessor is adjudged bankrupt or insolvent in
proceedings filed under any section or chapter of the present or any future
federal Bankruptcy Code or under any similar law or statute of the United States
or any state; (iv) a receiver, custodian or trustee is appointed for Lessor or
for any of the assets of Lessor and the appointment is not vacated within
90 days of the date of the appointment; or (v) Lessor becomes insolvent or makes
a transfer in fraud of creditors. Notwithstanding the foregoing, Lessor will not
be in default so long as the United States Bankruptcy Court has not lifted the
automatic stay under the Bankruptcy Code and Lessor remains in compliance with
any applicable order of the United States Bankruptcy Court having jurisdiction
thereover.
          (d) Lessee Remedies. If an Event of a Lessor Default occurs, while
Lessor remains in default, Lessee may, in addition to any other remedy available
at law or equity, terminate the applicable SA upon 10 days prior written notice
(or such longer period as may be required by applicable law), in which event
Lessee will surrender the applicable Premises to Lessor.

24.   INDEMNITY

          Lessee will defend, indemnify and hold Lessor, its Affiliates,
successors and assigns and their respective directors, officers, employees,
licensees and agents harmless from all third party claims, damages, losses,
liabilities, costs, expenses, suits (including reasonable attorneys’ fees, costs
and expenses of defending against any claims) (“Damages”) to the extent arising
from the negligent or willful acts or omissions of Lessee or Lessee’s agents or
employees in or about the Premises or Site, including any default under the
Ground Lease, unless and to the extent such Damages are caused by, or are the
result of, the misconduct or negligence of Lessor or any of Lessor’s agents,
servants, employees, or licensees. Lessor will defend, indemnify and hold
Lessee, its Affiliates, successors and assigns and their respective directors,
officers, employees, licensees and agents harmless from all Damages to the
extent arising from the negligent or willful acts or omissions of Lessor or
Lessor’s agents, employees, licensees, invitees, contractors or other lessees
occurring in or about the Premises or the Site, including any default under the
Ground Lease, unless and to the extent such Damages are caused by, or are the
result of, the misconduct or negligence of Lessee or any of Lessee’s agents,
servants, employees, or licensees. The duties and liabilities described in this
Section 24 survive termination or expiration of this Agreement.

14



--------------------------------------------------------------------------------



 



25.   INDEMNIFICATION PROCEDURE

          (a) Promptly upon becoming aware of any matter which is subject to the
provisions of Section 24 or other indemnity obligations under this Agreement (a
“Claim”), the party seeking indemnification (“Indemnified Party”) must give
written notice of the Claim to the other party (“Indemnifying Party”),
accompanied by a copy of any written documentation regarding the Claim received
by the Indemnified Party.
          (b) The Indemnifying Party will retain the right, at its option, to
settle or defend the Claim at its own expense and with its own counsel. The
Indemnified Party will also retain the right, at its option, to participate in
the settlement or defense of the Claim with its own counsel and at its own
expense; but, the Indemnifying Party will have the right to control the
settlement or defense. The Indemnifying Party will not enter into any settlement
that imposes any liability or obligation on the Indemnified Party without the
Indemnified Party’s prior written consent. The parties will cooperate in the
settlement or defense and will give each other full access to all relevant
information.
          (c) If the Indemnifying Party fails: (i) to notify the Indemnified
Party of the Indemnifying Party’s intent to take any action within 30 days after
receipt of a notice of a Claim; or (ii) to proceed in good faith with the prompt
resolution of the Claim, the Indemnified Party, with prior written notice to the
Indemnifying Party and without waiving any rights to indemnification, may defend
or settle the Claim without the prior consent of the Indemnifying Party. The
Indemnifying Party will reimburse the Indemnified Party on demand for all
Damages incurred by the Indemnified Party in defending or settling the Claim.
          (d) Neither party is obligated to indemnify and defend the other with
respect to a Claim (or portions of a Claim): (i) if the Indemnified Party fails
to promptly notify the Indemnifying Party of the Claim and fails to provide
reasonable cooperation and information to defend or settle the Claim; and
(ii) if and only to the extent that, the failure materially prejudices the
Indemnifying Party’s ability to satisfactorily defend or settle the Claim.

26.   LIMITATION OF DAMAGES

          NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR CONSEQUENTIAL, INDIRECT,
SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOST PROFITS FOR ANY CAUSE OF ACTION,
WHETHER IN CONTRACT, TORT OR OTHERWISE EXCEPT WHERE SUCH DAMAGES OR PROFITS ARE
CLAIMED BY OR AWARDED TO A THIRD PARTY IN A CLAIM OR ACTION FOR WHICH A PARTY
HAS A SPECIFIC OBLIGATION TO INDEMNIFY ANOTHER PARTY.

27.   INSURANCE

          (a) Lessee Insurance. Throughout the term of this Agreement and any SA
or CA, Lessee will, at its sole expense, obtain and keep in force the following
insurance:
     (i) “all risk” property insurance, including coverage for fire and extended
perils, upon the Facilities in an amount equal to 90% of the full replacement
cost of the Facilities;
     (ii) commercial general liability written on an occurrence basis in limits
not less than $3,000,000 combined single limit for each occurrence for bodily
injury, personal injury and property damage liability naming Lessor as an
additional insured;
     (iii) statutory workers’ compensation and employer’s liability insurance;
and
     (iv) business auto insurance insuring owned, hired and non-owned
automobiles.
     If the Ground Lease requires insurance coverages with higher limits or any
imposes any additional insurance requirements, Lessee must also comply with
those limits and requirements.

15



--------------------------------------------------------------------------------



 



          (b) Required Insurance of Lessor. Throughout the term of this
Agreement and any SA or CA, Lessor will, at its sole expense, obtain and keep in
force the following insurance:
     (i) “all risk” property insurance, including coverage for fire and extended
perils upon the Site in an amount equal to the full replacement cost of the Site
and Tower (excluding, however, the Facilities);
     (ii) commercial general liability written on an occurrence basis in limits
not less than $3,000,000 combined single limit for each occurrence for bodily
injury, personal injury and property damage liability naming Lessee as an
additional insured;
     (iii) statutory worker’s compensation and employer’s liability insurance;
and
     (iv) business auto insurance insuring owned, hired and non-owned
automobiles.
     If the Ground Lease requires insurance coverages with higher limits or any
imposes any additional insurance requirements, Lessor must also comply with
those limits and requirements.
          (c) Policy Requirements. All required insurance policies will be
obtained from reputable national insurers that are licensed to do business in
the state where the Premises are located. Each party will deliver certificates
of insurance to the other as soon as practicable after placing the required
insurance, but not later than the applicable SA Commencement Date or CA
Commencement Date. All policies will contain an undertaking by the insurers to
notify the other party in writing not less than 30 days before any cancellation
of the insurance. All insurance amounts required herein may be satisfied through
any combination of excess liability and/or umbrella policies.
          (d) Liability not Limited by Insurance. The provision of insurance
required in this Agreement will not be construed to limit or otherwise affect
the liability of any party to the other party.

28.   WAIVER OF SUBROGATION

          Lessor and Lessee release each other and their respective principals,
officers, directors, employees, representatives and agents, from any claims for
damage to any person or to the Premises or to the Facilities thereon caused by,
or that result from, risks insured against under any insurance policies carried
by the parties and in force at the time of any such damage. Lessor and Lessee
will cause each insurance policy obtained by them to provide that the insurance
company waives all right of recovery by way of subrogation against the other in
connection with any damage covered by any policy.

29.   ASSIGNMENT AND SUBLETTING

          (a) Lessee. If permitted under the applicable Ground Lease, Lessee may
sublease any Premises or assign its rights under this Agreement, in whole or in
part or any SA or CA, without consent of Lessor, to: (i) an Affiliate; or
(ii) any entity which acquires substantially all of Lessee’s assets, in whole or
in a market as determined by the FCC in which the applicable Site and or CA are
located, provided the assignee or transferee agrees in writing to be bound by
the terms, conditions and obligations of this Agreement and the applicable SA or
CA. If permitted under the applicable Ground Lease, Lessee may also sublease a
portion of the Premises under any SA or CA to any entity that is providing
backhaul services to Lessee. Lessee must notify Lessor of such sublease or
assignment within 30 days after the occurrence.
          (b) Otherwise, Lessee may not sublease any Premises or assign its
rights under this Agreement or any SA or CA without Lessor’s prior written
consent, which will not be unreasonably withheld, conditioned or delayed.
          (c) Lessor. Lessor may sell, lease, license or transfer any Site or
Ground Lease, provided the sale, lease, license or transfer is subject to the
terms and conditions of this Agreement and the applicable SA or CA and the
assignee or transferee agrees in writing to be bound by the terms, conditions
and obligations of this Agreement and the applicable SA or CA.

30.   QUIET ENJOYMENT

16



--------------------------------------------------------------------------------



 



          Subject to the terms of the Ground Lease, Lessor covenants and agrees
with Lessee that upon Lessee paying the Fees and any other amount due and
payable under any SA and observing and performing all the terms, covenants and
conditions on Lessee’s part to be observed and performed, Lessee may peacefully
and quietly enjoy the Premises.

31.   COVENANTS

          (a) Lessor. Lessor covenants, represents and warrants to Lessee, with
respect to each SA or CA that: (i) Lessor: (1) owns good and marketable fee
simple title to; (2) possesses a good and marketable leasehold interest in;
(3) possesses a valid license in; or (4) possesses other legal rights to use the
land on which the Site is located; (ii) Lessor possesses enforceable rights of
access to the Site; and (iii) if applicable, Lessor owns good and marketable
title to the Tower. If Lessee reasonably determines that there are any title
matters which are an impediment to Lessee’s use of the Premises, Lessee agrees
to exercise commercially reasonable efforts to cooperate, at Lessee’s expense,
with Lessee’s efforts to obtain corrective documentation.
          (b) Mutual. Each party represents and warrants to the other party
that: (i) it has full right, power and authority to execute, deliver and perform
this Agreement and each SA or CA; (ii) the making of this Agreement and its
performance will not violate any laws, ordinances, restrictive covenants or
other agreements under which the party is bound; (iii) the party is a duly
organized and existing corporation, partnership or limited liability company;
(iv) the party is qualified to do business in any state in which Sites are
located; (v) all persons signing this Agreement and each SA or CA on behalf of
the party are authorized to do so by appropriate corporate, partnership or
limited liability company action; and (vi) neither has had dealings with any
real estate brokers or agents in connection with the negotiation of this
Agreement or any SA or CA and Lessor and Lessee will indemnify and defend the
other from and against any claim for commission, finder’s fee or other
compensation made by a real estate broker or agent not disclosed in this
Agreement or in an SA or CA who claims through the indemnifying party. The
procedures under Section 25 will also apply to indemnification under this
Section 31.

32.   REPAIRS

          (a) Lessee.
     (i) At Lessee’s sole cost and expense, it will at all times during the term
of each SA keep and maintain the Facilities and the Premises in a structurally
safe and sound condition and in good repair; provided, however Lessor is not
obligated to make any repairs that are the obligation of the Land Owner under a
Ground Lease;
     (ii) If Lessee does not make required repairs within 30 days after receipt
of written notice from Lessor, then Lessor may, at Lessor’s option, make the
repairs on Lessee’s behalf. Within 30 days following Lessee’s receipt of
Lessor’s written request, accompanied by reasonable supporting documentation,
Lessee will pay Lessor’s reasonable and actual costs incurred to make the
repairs. However, if Lessee commences required repairs within 30 days after
receipt of written notice from Lessor requesting repairs and continuously and
diligently pursues and completes the repairs, then the 30 day period will extend
for up to an additional 60 days to permit Lessee to complete the repairs;
     (iii) If emergency repairs are needed to protect persons or property,
Lessee will promptly correct the safety or use problem, even if a full repair
cannot be made at that time. If Lessor first becomes aware of an emergency
situation, Lessor will immediately contact Lessee pursuant to emergency
procedure instructions posted at the Premises. If Lessor is unable to reach
Lessee or Lessee is unable to promptly correct the safety or use problem, Lessor
may, at its option, make the repairs. Within 30 days following Lessee’s receipt
of Lessor’s written request, accompanied by reasonable supporting documentation,
Lessee will pay Lessor’s reasonable and actual costs incurred to make the
emergency repairs.
          (b) Lessor.
     (i) At Lessor’s sole cost and expense, it will at all times during the term
of each SA keep and maintain any portion of the Site controlled by Lessor in a
structurally safe and sound condition and in good

17



--------------------------------------------------------------------------------



 



repair, excluding however any portion of the Site that the Property Owner is
obligated to maintain under the Ground Lease;
     (ii) If Lessor does not make required repairs within 30 days after Lessor’s
receipt of written notice from Lessee, then Lessee may, at Lessee’s option, make
the repairs on Lessor’s behalf. Within 30 days following Lessor’s receipt of
Lessee’s written request, accompanied by reasonable supporting documentation,
Lessor will pay Lessee’s reasonable and actual costs incurred to make the
repairs on Lessor’s behalf. If Lessor fails to timely reimburse Lessee its
reasonable and actual costs incurred to make the repairs, Lessee may offset the
amount due from Lessor against Fees under one or more SAs until the full amount
has been recouped by Lessee. However, if Lessor commences required repairs
within 30 days after receipt of written notice from Lessee requesting repairs
and continuously and diligently pursues and completes the repairs, then the
30 day period will extend for up to an additional 60 days to permit Lessor to
complete the repairs;
     (iii) If Lessee is unable to use the Facilities because of repairs required
on the Site or Tower which are the obligation of Lessor, then at Lessee’s
expense (including the cost of any required Permits) it may, if not prohibited
by the Ground Lease, immediately erect on the Premises or an unused portion of
the Site a temporary communications facility, including any supporting
structure, while Lessor makes repairs to the Site or Tower. If Lessee is not
permitted or is unable to erect a temporary communications facility on the
Premises or an unused portion of the Site, then Fees payable by Lessee for the
applicable Premises will abate for the repair period during which Lessee is
unable to use the Facilities for Lessee’s intended use.

33.   HAZARDOUS SUBSTANCES

          (i) Lessor and Lessee agree that they will not use, bring to,
transport across, generate, store or dispose of any Hazardous Material on,
under, about or within any Site in violation of any law or regulation. Lessor
represents, (a) that neither Lessor nor, to Lessor’s knowledge, any third party
has used, brought to, transported across, generated, stored or disposed of, or
permitted the use, bringing to, transporting across, generation, storage or
disposal of, any Hazardous Material on, under, about or within any Site in
violation of any law or regulation except as disclosed on any SA; and (b) for
any Site where Lessee is attaching to a Tower owned by Lessor and that Lessor
manages, Lessor will not permit any party with which Lessor has entered into a
collocation agreement to use, bring to, transport across, generate, store or
dispose of any Hazardous Material on, under, about or within any Site in
violation of any law or regulation. Lessee will have responsibility for the
identification, investigation, monitoring and remediation and/or cleanup of any
environmental contamination, including but not limited to, groundwater, of a
Site necessitated by Lessee‘s activity now or in the future conducted in, on or
in any way related to a Site. Lessor will have responsibility for the
identification, investigation, monitoring and remediation and/or cleanup of any
environmental contamination, including but not limited to, groundwater, of a
Site necessitated by Lessor’s activity now or in the future conducted in, on or
in any way related to a Site. Notwithstanding the foregoing, each party retains
whatever rights it may have under law to report to any governmental agency any
environmental conditions that may cause a reporting obligation under any law or
regulation.
          (ii) Lessor and Lessee each agree to defend, indemnify and hold
harmless the other and the other’s partners, affiliates, agents and employees
against any and all losses, liabilities, claims or costs (including reasonable
attorneys’ fees and costs) arising from any breach of any representation,
warranty or agreement contained in this Section 33. Nothing contained in this
Section 33 will be construed or interpreted to require that Lessee remediate or
assume any liabilities for any Hazardous Material on, under, about or within any
Site unless Lessee or Lessee’s employees, agents or contractors placed such
Hazardous Material in violation of any law or regulation.

34.   SUBORDINATION

          This Agreement and applicable SA are subject and subordinate at all
times to the lien of mortgages, deeds of trust and security instruments which
encumber at any time the Site, Lessor’s interest or estate in the Site or the
Ground Lease, if any (“Encumbrances”), all without the necessity of having
further instruments executed by Lessee to effect the subordination. Lessee
agrees to execute a commercially reasonable form of subordination agreement
within 10 business days after request. Lessor agrees to reasonably cooperate
with Lessee, upon request to secure a written agreement of parties to
Encumbrances (substantially in the form of the attached Exhibit D ) to not

18



--------------------------------------------------------------------------------



 



disturb the rights of Lessee under this Agreement and the applicable SA so long
as Lessee is not in default under the applicable SA.

35.   CONFIDENTIALITY

          Except with the prior consent of the disclosing party, each party
must: (i) limit access to Confidential Information to its employees, agents,
representatives, subcontractors and consultants who have a need-to-know;
(ii) advise its employees, agents, representatives, subcontractors and
consultants having access to the Confidential Information of the proprietary
nature thereof and of the obligations set forth in this Agreement; and
(iii) safeguard the Confidential Information by using a reasonable degree of
care to prevent disclosure of the Confidential Information to third parties, but
at least that degree of care used by that party in safeguarding its own similar
information or material. These confidentiality obligations do not apply to the
extent that (a) the information is in the public domain through no fault of the
non-disclosing party, (b) the information has been disclosed by the disclosing
party to third parties without similar confidentiality obligations attached to
the disclosure, or (c) the disclosure of the information is required by judicial
or administrative process or by law and the party has used commercially
reasonable efforts to allow the disclosing party to intervene before the
disclosure. Either party may also disclose the terms of this Agreement and any
applicable SA or CA to any Land Owner for any Site.

36.   CONDITION OF SITES.

          LESSOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. LESSEE HAS INSPECTED EACH SITE AND ACCEPTS THE
SAME “AS IS.”

37.   MARKING AND LIGHTING REQUIREMENTS

          (a) Lessor will be responsible for compliance with all marking and
lighting requirements of the FAA and the FCC for any Tower owned by Lessor
provided that if the requirement for compliance results from the Facilities,
Lessee will pay for such reasonable costs and expenses (including for any
lighting automated alarm system). Should Lessee be cited because any Tower owned
by Lessor is not in compliance and, should Lessor fail to cure the conditions of
noncompliance, Lessee may either terminate the affected SA or proceed to cure
the conditions of noncompliance at Lessor’s expense, which amounts may be
deducted from the Fees.

38.   WAIVER OF JURY TRIAL

          EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR AN SA OR CA.
          If for any reason the jury trial waiver is held to be unenforceable,
the parties agree to binding arbitration for any dispute arising out of this
Agreement or any claim arising under any federal, state or local statues, laws
or regulations, under the applicable commercial rules of the American
Arbitration Association and 9 U.S.C. § 1, et.seq. Any arbitration will be held
in the metropolitan area with a population of 1 million or more in closest
proximity to the applicable Site.
          The agreement of each party to waive its right to a jury trial will be
binding on its successors and assigns.

39.   Dispute Resolution

          (a) Except as provided in subsection (f) below, any controversy or
claim arising out of or relating to this Agreement, or the breach thereof, must
first be attempted to be settled by good faith efforts of the parties to reach
mutual agreement, and second, if mutual agreement is not reached to resolve the
dispute, either by the fair market

19



--------------------------------------------------------------------------------



 



value appraisal process described in subsection (b) below for any dispute other
than a FMV determination, by final, binding arbitration as set out in subsection
(e) below for all other disputes.
          (b) If there is a dispute between the parties regarding the
calculation of FMV, the parties will make good faith efforts to resolve the
dispute based on a review of actual prices paid by the parties under other lease
agreements, taking into consideration, but not limited to such factors such as
the quantity of sites leased or committed to lease under a lease agreement, the
type of attachment, the equipment configurations permitted, the size of the
leased premises, the length of the term and the location of the sites. If the
parties are unable to resolve such dispute in accordance with Subsection 39(d)
below, either party may invoke the appraisal process described in this
provision. The party seeking an FMV appraisal will engage an independent
valuation expert from the American Society of Appraisers, the National
Association for Certified Valuation Analysts, or a Certified Public Account with
a Business Valuation Analyst accreditation or any other independent third party
appraiser as may be mutually agreed upon by the parties. If the other party
believes such appraisal to be unreasonable, it has the right to engage a
separate appraiser from the same set of organizations. If these independent
valuations differ by more than 15%, a third appraisal will be jointly
commissioned and the average of the three independent appraisals will be
considered binding. If the initial two appraisals do not differ by more than
15%, the average of the two will be presumed to represent fair market value for
purposes of this Agreement.
          (c) If there is a dispute between the parties regarding the
calculation of FAC, the parties will make good faith efforts to resolve the
dispute based on a review of the elements of the cost calculation as described
above. If the parties are unable to resolve such dispute in accordance with
Subsection 39(d) below, then the dispute will be addressed in accordance with
Subsection 39(e) below.
          (d) A party that wishes to initiate the dispute resolution process
must send written notice to the other party with a summary of the controversy
and a request to initiate these dispute resolution procedures. On receipt of the
notice, the parties will first seek agreement through discussions at the
parties’ director level for a minimum of 10 days and not more than 30 days. If
no agreement is reached by the directors during that period, the parties will
continue to seek agreement through discussions at the vice president level of
the relevant operating divisions of each company for a minimum of an additional
15 days and not more than 30 days. If no agreement is reached by the vice
presidents during that period, the parties will continue to seek agreement
through discussions among individuals of each company at the Chief Operation
Officer level or higher for a minimum of an additional 15 days and not more than
45 days. The individuals specified above may utilize other alternative dispute
resolution procedures to assist in the negotiations to the extent mutually
agreed to between such persons.
          (e) If any dispute other than a dispute regarding a FMV determination
has not been resolved by the parties following exhaustion of the procedures set
forth in subsection (d) above, either party may demand arbitration by sending
written notice to the other party. The arbitration will be conducted in
accordance with the arbitration rules promulgated under the CPR Institute for
Dispute Resolution’s (“CPR”) Rules for Non-Administered Arbitration of Business
Disputes then prevailing at a mutually agreeable neutral location. To the extent
that the provisions of this Agreement and the prevailing rules of CPR conflict,
the provisions of this Agreement will govern. The arbitrator(s) will be required
to furnish, promptly upon conclusion of the arbitration, a written decision,
setting out the reasons for the decision. The arbitration decision will be final
and binding on the parties, and the decision may be enforced by either party in
any court of competent jurisdiction. Each party will bear its own expenses and
an equal share of the expenses of the third arbitrator and the fees, if any, of
the CPR. The prevailing party will be entitled to reasonable legal fees and
costs, including reasonable expert fees and court or arbitration costs. If the
prevailing party rejected a written settlement offer that exceeds the prevailing
party’s recovery, the offering party will be entitled to its reasonable legal
fees and costs.
          (f) The foregoing notwithstanding, each party will have the right to
seek temporary injunctive relief pending an arbitration decision in any court of
competent jurisdiction with respect to any alleged breach by the other party of
any obligation under this Agreement or any SA or CA.

40.   MISCELLANEOUS

20



--------------------------------------------------------------------------------



 



          (a) This Agreement, together with each SA or CA entered into pursuant
to the terms hereof, constitutes the entire agreement and understanding between
the parties and supersedes all offers, negotiations and other agreements
concerning the subject matter contained herein. Any amendments to this Agreement
and each SA or CA must be in writing and signed by Lessor and Lessee executed by
both parties.
          (b) If any provision of this Agreement or any SA or CA is invalid or
unenforceable with respect to any party, the remainder of this Agreement or SA
or CA or the application of such provision to persons other than those as to
whom it is held invalid or unenforceable, will not be affected and each
provision of this Agreement or SA or CA will be valid and enforceable to the
fullest extent permitted by law.
          (c) This Agreement and each SA or CA will be binding on and inure to
the benefit of the successors and permitted assignees of the respective parties.
          (d) Notice. Any notice or demand required to be given in this
Agreement or a SA or CA will be made by certified or registered mail, return
receipt requested or reliable overnight courier to the address set forth below:
          If sent to Clearwire or its Affiliates:
Clearwire Communications LLC
4400 Carillon Point
Kirkland, WA 98033
Attn: Site Leasing
          with a copy to:
Clearwire Corporation
4400 Carillon Point
Kirkland, WA 98033
Attn: Legal Department
          If sent to Sprint Nextel or its Affiliates:
Sprint Nextel Property Services
Mailstop: KSOPHT0101-Z2650
6391 Sprint Parkway
Overland Park, KS 66251-2650
          with a copy to:                        Sprint Nextel Law Department
6391 Sprint Parkway
Mailstop: KSOPHT0101-Z2020
Overland Park, KS 66251-2020
Attn: Real Estate Attorney
Notices are deemed received 1 business day following deposit with a reliable
overnight courier or 5 business days following deposit in the United States
mails, postage prepaid and certified or registered mail, return receipt
requested, addressed as required above. Lessor or Lessee may from time to time
designate any other address for this purpose by written notice to the other
party in accordance with this Section 40.
          (e) Each SA or CA and this Agreement as applied to that SA or CA will
be construed in accordance with the laws of the state in which the Site is
located.
          (f) If permitted under the Ground Lease, either party may elect to
record a Memorandum of Site Agreement substantially in the form annexed hereto
as Exhibit E in the Official Records of the city or county where the Premises is
located.

21



--------------------------------------------------------------------------------



 



          (g) Nothing contained in this Agreement or any SA or CA shall be
deemed or construed by the parties hereto or by any third Person to create the
relationship of principal and agent, partnership, joint venture or any
association between Sprint Nextel and Clearwire other than contracting parties.
          (h) The captions of this Agreement and each SA or CA are inserted for
convenience only and are not to be construed as part of this Agreement or the
applicable SA or CA or in any way as limiting the scope or intent of its
provision.
          (i) The prevailing party in any litigation arising hereunder or under
any SA or CA will be entitled to its reasonable attorneys’ fees, expert witness
fees and court costs, including appeals, if any.
          (j) All Riders and Exhibits annexed hereto form material parts of this
Agreement and each SA or CA.
          (k) This Agreement and any SA or CA may be executed in duplicate
counterparts, each of which will be deemed an original.
          (l) Survival. It is understood and agreed that whether or not it is
specifically so provided elsewhere herein, any provision of this Agreement which
by its nature and effect could be or is required to be kept, observed or
performed after the expiration or earlier termination of this Agreement,
including without limitation the indemnification and limitation of liability
provisions, will survive the expiration or termination and will be and remain
binding upon and for the benefit of the parties until fully observed, kept or
performed, except as otherwise provided.
          (m) No Waiver. No provision of this Agreement or any SA or CA will be
deemed to have been waived by either party unless the waiver is in writing and
signed by the party against whom enforcement is attempted. No custom or practice
which may develop between the parties in the administration of the terms of this
Agreement or any SA or CA is to be construed to waive or lessen any party’s
right to insist upon strict performance of the terms of this Agreement or any SA
or CA. The rights granted in this Agreement and under each SA or CA are
cumulative of every other right or remedy that the enforcing party may otherwise
have at law or in equity or by statute and the exercise of one or more rights or
remedies will not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies.
          (n) Construction. The parties acknowledge and agree that they have
been represented by counsel and that each of the parties has participated in the
drafting of this Agreement and each SA or CA. Accordingly, it is the intention
and agreement of the parties that the language, terms and conditions of this
Agreement and each SA or CA are not to be construed in any way against or in
favor of any party by reason of the responsibilities in connection with the
preparation of this Agreement or each SA or CA.
          (o) Time is of the Essence. Time is of the essence with respect to
this Agreement and each SA and CA.
          (p) Governing Law. This Agreement and each SA and CA will be governed
in all respects by the laws of the state in which the applicable Site is
located.
          (q) Submitted of Agreement or SA or CA. The submittal of this
Agreement or a SA or CA for examination does not constitute an offer to grant
rights in respect of a Site and this Agreement and SA or CA shall become
effective only upon the full execution of the same by the parties hereto.
          (r) Affect of Agreement. The parties agree that this Agreement shall
be the form of agreement going forward between the parties hereto with respect
to any existing or future properties that involve the leasing or licensing of a
shared RAD center, including, to the extent assumed by Lessee, all Sites
involving a shared RAD center licensed under the Inter-Company Master License
Agreement, dated January 31, 2006, previously entered into between certain
Affiliates of Sprint Nextel, including Xohm (“Inter-Company Sites”). Within
90 days after the Closing Date, Lessee will decide which Inter-Company Sites it
will assume and convert into a lease either under this Agreement for any shared
RAD centers or under the Existing Tower Agreement for any non-shared RAD centers
on a Tower owned by Sprint or its Affiliates, if any, and then will negotiate in
good faith a process and a schedule by

22



--------------------------------------------------------------------------------



 



which to document the conversion of those premises to Premises leased by Lessee
under this Agreement or the Existing Tower Agreement, as applicable. Clearwire
will not be required to pay any termination fee for any Inter-Company Site that
it elects not to lease under this Agreement, or the Existing Tower Agreement,
but must reimburse Lessor when due for any recurring monthly increases in rent
that the licensor for the Inter-Company Site committed to pay to a Land Owner to
enable Clearwire to use the Inter-Company Site, including during any renewal
term of the Ground Lease, provided Lessee shall have the right to negotiate with
Land Owner to remove or transfer the payment obligations of any recurring
monthly increases in rent to Lessee. If the Licensor elects, at any time, to use
any additional space for which Clearwire is making a reimbursement payment or
makes such additional space available for the use of any other party, the
Licensor must promptly notify Clearwire of such use and Clearwire will be
released from its obligation to make any reimbursement payments associated with
that additional space. Lessee will not be required to pay any termination fee,
Application Fee, or any other fee or costs for any Inter-Company Site that it
elects not to assume or lease under this Agreement or the Existing Tower
Agreement. Lessor will be responsible for paying the costs attributable to
documenting such conversion for the Sites Lessee decides to assume. Lessee is
responsible for paying the costs attributable to obtaining any required consents
from the Land Owner (if any). As of the Closing Date, Lessee will pay fees, and,
if applicable, Pass Through Fees, Preparation Fees, and Reimbursement Fees, at
the rates stated in Schedule 1 of this Agreement regardless of whether the
conversion documents have been fully executed.
          (s) Applicable Laws. Lessor and Lessee each agree to conduct its
activities relating to a Site in accordance with all laws, ordinances, orders,
rules and regulations of any applicable governmental authority or agency.
The parties have executed this Agreement by their respective authorized
representatives as of the Effective Date.

                      Sprint Nextel:       Clearwire:    
 
                    Sprint Spectrum L.P.       Clearwire Communications LLC    
 
                   
By:
Name:
  /s/ Keith O. Cowan
 
Keith O. Cowan       By:
Name:   /s/ Hope Cochran
 
Hope Cochran    
Title:
  Vice President       Title:   Senior Vice President, Finance and Treasurer    
Tax ID#: 48-1165245       Tax ID#: 26-3783012    

23



--------------------------------------------------------------------------------



 



Schedule 1:
Fees
[*****]

1



--------------------------------------------------------------------------------



 



EXHIBIT A
SITE AGREEMENT
          This Site Agreement (“SA”) is made and entered into as of this      
day of                     , 20      (the “SA Effective Date”), by and between
                    , a                      (“Lessee”) and
                                        , a                      (“Lessor”),
pursuant and subject to that certain Master Site Agreement dated as of
                                        , 2008 (“Agreement”). Unless otherwise
defined herein, all capitalized terms have the meaning ascribed in them in the
Agreement.

1. Lessor Site Number and Name:  

 

2. Lessee Site Number and Name:  

 

3. Name of Lessor:  

 

4. Name of Lessee:  

 

5. Site Address:  

 
          (street address and legal description — attach)

6. Site Latitude and Longitude:  

 

7. SA Commencement Date: To be determined in accordance with Section 6(b) of the
Agreement.

8. Monthly Fee:  

 

9. Pass Through Fee:  

 

10. Preparation Fee: The amount of the Preparation Fee shall be the amount
listed in the applicable purchase order that will be submitted to Lessor by
Lessee and approved by Lessor prior to Lessee’s installation of its equipment.
Lessor shall not conduct any site preparation work until the purchase order for
the work has been submitted by Lessee and approved by Lessor.

11. Reimbursement Fee:  

 

12. Term:  

 

13. Site — Lessor-Owned: [     ] or Lessor-Leased: [     ]

     If leased, Term of Ground Lease:  

 

14. Special Access Requirements:  

 

15. Existing Environmental Issues:  

 

16. Lessor Contact for Access for Emergency:  

 

17. Lessee Contact for Emergency:  

 

                     
Lessor:
          Lessee:        
 
                                 
 
                   
By:
          By:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   
Date:
                   
 
                   

1



--------------------------------------------------------------------------------



 



         
Attachments:
  Exhibit 1:   Field Drawing of Antennas/Dishes Location(s)
 
       
 
  Exhibit 2:   Field Drawing of Equipment Shelter/Room/Cabinet Location(s) and
right-of-way to the Premises
 
       
 
  Exhibit 3:   Engineering/Architectural Plans and Specifications
 
       
 
  Exhibit 4:   [Intentionally Omitted]
 
       
 
  Exhibit 5:   [Intentionally Omitted]
 
       
 
  Exhibit 6:   Ground Lease (if applicable, together with any applicable Land
Owner consent)

2



--------------------------------------------------------------------------------



 



EXHIBIT A-1
TRI-PARTY AGREEMENT
          THIS TRI-PARTY AGREEMENT (this “Agreement”) is dated as of
                    , 20___and entered into by and among                     ,
                     (“Lessor”),                     , a                     
(“Lessee”), and                     , a                      (“Prime Landlord”).
RECITALS
          Lessor and Prime Landlord entered into that certain
                     dated                     ,                      (“Prime
Lease”), whereby Lessor leased/licensed tower, ground and/or rooftop space on
the property described therein (“Property”).
          Lessee is in negotiations with Prime Landlord for the installation of
its facilities on all or a portion of the Property pursuant to a lease/license
agreement (the “Auxiliary Lease”) and requires Lessor’s consent to utilize the
space or entitlements outlined in Exhibit A attached hereto (collectively
“Entitlements”), which are currently leased/licensed by Lessor under the Prime
Lease.
          Lessor is willing to grant such consent pursuant to the terms and
conditions set forth below.
          WHEREFORE, for valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
          1. Lessor hereby consents to Lessee’s use of the Entitlements subject
to the terms of this Agreement.
          2. Prime Landlord and Lessee agree that the Auxiliary Lease will not
be amended without the prior written consent of Lessor, which consent will not
be unreasonably withheld, conditioned or delayed. Lessee agrees to deliver a
fully-executed copy of the Auxiliary Lease to Lessor within 30 days after its
full execution. Prime Landlord agrees to send a copy of any default or notice of
termination by Lessee under the Auxiliary Lease concurrently to Lessor.
          3. Lessor shall in no event be liable to Prime Landlord in connection
with any failure by Lessee to perform its obligations under the Auxiliary Lease.
          4. At such time as the Auxiliary Lease is terminated or transferred in
contravention to the terms of the master site agreement between Lessor and
Lessee, the Entitlements shall revert back to Lessor’s ownership and control
under the Prime Lease as if the Auxiliary Lease had not been executed without
the necessity of any amendment or other agreement under the Prime Lease. Lessee
shall send a notice of termination of this Agreement within five business days
after terminating the Auxiliary Lease with Prime Landlord.
          5. This Agreement applies to and binds the heirs, successors,
executors, administrators and assigns of the parties thereto. Any provision of
this Agreement which is unenforceable or invalid or contrary to law, (or its
inclusion would affect the validity or enforcement of this Agreement) shall be
of no effect, and the remaining terms and provisions of this Agreement shall
subsist and be fully effective. In the event any dispute between the parties
hereto should result in litigation, the prevailing party shall be entitled to
its reasonable attorney’s fees, expert witness fees and court costs, including
appeals, if any. This Agreement shall be construed according to the laws of the
state where the Property is located. Any notice under this Agreement shall be
given in writing and forwarded by certified mail, return receipt requested, or
sent by reliable overnight carrier, addressed as follows:

         
 
  [Lessor or Lessee]:   Sprint Nextel Property Services
 
      Mailstop: KSOPHT0101-Z2650
 
      6391 Sprint Parkway
 
      Overland Park, KS 66251-2650

1



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   Sprint Nextel Law Department
 
      6391 Sprint Parkway
 
      Mailstop: KSOPHT0101-Z2020
 
      Overland Park, KS 66251-2020
 
      Attn: Real Estate Attorney
 
       
 
  [Lessor or Lessee]:   Clearwire US LLC
 
      4400 Carillon Point
 
      Kirkland, WA 98033
 
      Attn: Site Leasing
 
      Site ID:                                         
 
      Phone: (425) 216-7600
 
      Fax: (425) 216-7900
 
       
 
  With a copy to:   Clearwire LLC
 
      4400 Carillon Point
 
      Kirkland, WA 98033
 
      Attn: Legal Department
 
      Site ID:                                         
 
      Phone: (425) 216-7600
 
      Fax: (425) 216-7900

          Prime Landlord:                                         
          With a copy to:                                         
          Notices are deemed received 1 business day following deposit with a
reliable overnight courier or 5 business days following deposit in the United
States mails, postage prepaid and certified or registered mail, return receipt
requested, addressed as required above. The parties hereto may from time to time
designate any other address for this purpose by written notice to the other
parties in accordance with this Section 5.
          6. This Agreement will be void in the event the Auxiliary Lease is not
fully executed within 60 days from the date of this Agreement.
                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the day and year first written above.
          Prime Landlord:
                                                    , a                       
                   

         
By:
       
 
 
 
   
Print Name:
       
 
 
 
   
Its:
       
 
 
 
   
Date:
       
 
 
 
   

          Lessor:
                                                  , a                     
                    

         
By:
       
 
 
 
   
Print Name:
       
 
 
 
   
Its:
       
 
 
 
   
Date:
       
 
 
 
   

2



--------------------------------------------------------------------------------



 



          Lessee:
                              , a                                         

         
By:
       
 
 
 
   
Print Name:
       
 
 
 
   
Its:
       
 
 
 
   
Date:
       
 
 
 
   

3



--------------------------------------------------------------------------------



 



EXHIBIT A- ENTITLEMENTS

4



--------------------------------------------------------------------------------



 



EXHIBIT A-2
CONSENT AGREEMENT
          THIS CONSENT AGREEMENT (this “CA”) is made and entered into as of this
___ day of                     , 20 ___, by and between                     , a
                     (“Authorizor”), and
                                        , a                      (“Authorizee”),
pursuant and subject to that certain Master Site Agreement dated as of
                                        , 2008 (“Agreement”). Unless otherwise
defined herein, all capitalized terms have the meaning ascribed in them in the
Agreement.

1. Authorizor Site Number and Name:  

 

2. Authorizee Site Number and Name:  

 

3. Name of Authorizor:  

 

4. Name of Authorizee:  

 

5. Site Address:  

 
     (street address and legal description — attach)

6. Site Latitude and Longitude:  

 

7. Monthly Fee:  

 

8. Pass Through Fee:  

 

9. Preparation Fee: The amount of the Preparation Fee shall be the amount listed
in the applicable purchase order that will be submitted to Lessor by Lessee and
approved by Lessor prior to Lessee’s installation of its equipment. Lessor shall
not conduct any site preparation work until the purchase order for the work has
been submitted by Lessee and approved by Lessor.

10. Reimbursement Fee:  

 

11. Term of Ground Lease:  

 

12. Special Access Requirements:  

 

13. Existing Environmental Issues:  

 

14. Authorizor Contact for Emergency:  

 

15. Authorizee Contact for Emergency:  

 

                      Authorizor:       Authorizee:    
 
                                 
 
                   
By:
          By:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   
 
                   
Date:
          Date:        
 
 
 
         
 
   

1



--------------------------------------------------------------------------------



 



         
Attachments:
  Exhibit 1:   Field Drawing of Antennas/Dishes Location(s)
 
       
 
  Exhibit 2:   Field Drawing of Equipment Shelter/Room/Cabinet Location(s) and
right-of-way to the Premises
 
       
 
  Exhibit 3:   Engineering/Architectural Plans and Specifications

2



--------------------------------------------------------------------------------



 



EXHIBIT B
APPLICATION FORM
Application Form:
[*****]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ASSIGNMENT AND ASSUMPTION AGREEMENT FORM
ASSIGNMENT AND ASSUMPTION AGREEMENT
          THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is
entered into as of the       day of                     , 20___(“Effective
Date”), by and between                                         , a
                     (“Assignor”), and                                         ,
a                      (“Assignee”).
BACKGROUND
          On or about                                         , Assignor and
                                         (“Owner”) entered into that certain
                     (the “Ground Lease”), a copy of which is attached and
incorporated herein as Exhibit A, whereby Owner leased or licensed to Assignor
certain premises as described therein.
          Assignor and Assignee have reached an agreement whereby Assignor will
assign the Ground Lease to Assignee.
AGREEMENT
          In consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency whereof are acknowledged, Assignor
and Assignee agree as follows:
          1. Incorporation of Recitals. The foregoing recitals are incorporated
herein as fully as if set forth in the body of this Assignment.
          2. Assignment by Assignor. Assignor sells, conveys, grants, transfers
and assigns to Assignee all of Assignor’s right, title and interest in and to
the Ground Lease and any and all amendments thereto, together with Assignor’s
leasehold estate as set forth in the Ground Lease and all easements, licenses
and other rights or privileges accruing to Assignor under or in connection with
the Ground Lease.
          3. Assumption by Assignee. Assignee accepts the assignment of the
Ground Lease and any and all amendments thereto as herein set forth, and
expressly assumes the payment and performance of all of the Assignor’s
obligations under the Ground Lease (other than obligations arising out of acts
or conduct of Assignor prior to the Effective Date) to the same extent as if the
Assignee had been named tenant or licensee under the Ground Lease.
          4. Mutual Indemnity. Assignee indemnifies and agrees to defend
Assignor against and holds Assignee harmless from any and all liabilities,
suits, actions, losses, damages, fees, costs and expenses (including reasonable
attorneys’ fees) (collectively, “Claims”) suffered or incurred by Assignor
resulting from or related to any failure by Assignee to observe or perform any
of its agreements or obligations under the Ground Lease on or subsequent to the
Effective Date. Assignor indemnifies and agrees to defend Assignee against and
holds Assignee harmless from any and all Claims suffered or incurred by Assignee
resulting from or related to any failure by Assignor to observe or perform any
of its agreements or obligations under the Ground Lease prior to the Effective
Date.
          5. Notices. Assignee agrees to give notice to Owner of the execution
of this Assignment if required by the terms of the Ground Lease and of the
address for notices to the tenant or licensee under the Ground Lease, together
with any other notices or documents as may be required by the Ground Lease.
          6. Execution and Counterparts. This Assignment may be executed in two
or more counterparts, all of which taken together constitute one and the same
instrument.

1



--------------------------------------------------------------------------------



 



          7. Governing Law. This Assignment is controlled by and is to be
construed in accordance with the laws of the state where the real property
described in the Ground Lease is located.
          Assignor and Assignee have executed this Assignment as of the date
Effective Date.

                              ASSIGNOR:       ASSIGNEE:    
                                                      ,      
                                                ,    
a
                                                             a  
                                                          
 
                           
By:
              By:                                   Printed Name:          
Printed Name:        
 
     
 
             
 
   
Title:
              Title:            
 
 
 
         
 
   

Date:                                                                ,
20___                      
              Date:                                                            ,
20___

2



--------------------------------------------------------------------------------



 



EXHIBIT A
(Ground Lease)
[see attached]

3



--------------------------------------------------------------------------------



 



Lease No.                                         
EXHIBIT D
NON-DISTURBANCE AGREEMENT
          This Non-Disturbance Agreement (“Agreement”) is made and entered into
as of                     , by and between                     [insert Lender
name], having an office at [insert Lender address] (“Lender”), a
                     corporation (“Lessor”) and                      (“Lessee”).
WITNESSETH:
          WHEREAS, Lender has made or intends to make a loan or loans (the
“Loan”) to or for the benefit of Lessor secured by a [fee simple] [leasehold]
interest in certain real property more fully described on the metes and bounds
legal description which is attached hereto, made a part hereof and labeled
Attachment 1 and all improvements thereon and appurtenances thereto (the
“Property”); and
          WHEREAS, Lender has required the Loan to be secured by a mortgage and
security agreement (the “Mortgage”) on the Property; and
          WHEREAS, Lessor and Lessee have entered into that certain Site
Agreement dated                     , (the “SA”) with respect to certain
premises (the “Premises”) which are part of the Property all as more
particularly set forth in the SA; and
          WHEREAS, Lessor has assigned or is to assign, pursuant to the Mortgage
and documents related thereto, all of its right, title and interest in the SA
and the fees payable thereunder to Lender as security, inter alia, for the
performance of its obligations made in connection with the Loan;
          NOW, THEREFORE, in consideration of the mutual promises and covenants
of the parties hereto and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto do mutually
covenant and agree as follows:
          l. Non-Disturbance. So long as Lessee is not in default (after the
expiration of all periods afforded to Lessee during which SA has the right to
cure any default), in the payment of Fees or other sums or charges now or
hereafter payable under the SA, or in the performance of any of the terms,
covenants or conditions of the SA, Lessee will not, by reason of foreclosure of
the Mortgage, acceptance of a deed in lieu of foreclosure, or the exercise of
any remedy provided in the Mortgage, be disturbed in Lessee’s use, occupancy and
quiet enjoyment of the Premises during the term of the SA or any extension
thereof set forth in the SA and Lessee will have the right to exercise all
renewal terms set forth in the SA in accordance with the terms of the SA.
          2. Binding Effect. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
This Agreement will also inure to the benefit of any subsequent mortgagee or
holder of other security instrument with respect to the Property or any part to
refinance the loan, and in such event, all references herein to Lender will also
refer to such mortgagee or holder, and all references to the Mortgage will also
refer to such mortgage or security instrument.
          3. Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of                                   .
          4. Amendment. This Agreement may not be changed, amended or modified
in any manner other than by an agreement in writing specifically referring to
this Agreement and executed by the parties hereto.
          5. Counterparts. This Agreement may be executed in counterparts, each
being deemed an original and all being deemed one and the same.

1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                     
 
          Lender:        
 
                                     
(SEAL)
               
 
                   
Attest:
          By:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   
 
                   
 
          Lessee:        
 
                                     
(SEAL)
               
 
                   
Attest:
          By:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   

2



--------------------------------------------------------------------------------



 



         
STATE OF
       
 
 
 
   
 
       
COUNTY OF
       
 
 
 
   

          On                                         , before me,
                                                             , Notary Public,
personally appeared                              , personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity, and that by his signature on the
instrument, the person, or the entity upon behalf of which the person acted,
executed the instrument.
          WITNESS my hand and official seal.

         
 
 
 
(SEAL)    

Notary Public
My commission expires:                                         

3



--------------------------------------------------------------------------------



 



         
STATE OF
       
 
 
 
   
 
       
COUNTY OF
       
 
 
 
   

          On                     , before me,
                                         , Notary Public, personally appeared
                    , personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument, the person, or the entity
upon behalf of which the person acted, executed the instrument.
          WITNESS my hand and official seal.

         
 
 
 
(SEAL)    

Notary Public
My commission expires:                                         

4



--------------------------------------------------------------------------------



 



Non-Disturbance Agreement — Attachment 1
[Metes and bounds legal description secured property]

5



--------------------------------------------------------------------------------



 



EXHIBIT E
MEMORANDUM OF SITE AGREEMENT
          CLERK: Please return this document to:
                                        
                                        
          This Memorandum of Site Agreement is entered into on this       day of
                    , 200     , by and between
                                        , a                      corporation,
with an office at                     , (“Lessor”) and
                                        , a                      with an office
at                      (“Lessee”).
          1. Lessor and Lessee entered into a Site Agreement (“SA”) on the      
day of                      20     , for the purpose of installing, operating
and maintaining a radio communications facility and other improvements. All of
the foregoing are set forth in the Agreement.
          2. The term of the SA is for       (   ) years commencing on
                    , 20      or                     , 20     , whichever first
occurs (“Commencement Date”), and terminating on the                     
anniversary of the Commencement Date with       (     ) successive       (     )
year options to renew.
          3. The Land which is the subject of the SA is described in Attachment
1 A annexed hereto. The portion of the Land to which Lessee has rights (the
“Premises”) is described in Attachment 2 annexed hereto.
          IN WITNESS WHEREOF, the parties have executed this Memorandum of Site
Agreement as of the day and year first above written.

                      Lessor:       Lessee:    
 
                                 
 
                   
 
                   
By:
          By:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   
Date:
          Date:        
 
 
 
         
 
   

1



--------------------------------------------------------------------------------



 



         
STATE OF
       
 
 
 
   
 
       
COUNTY OF
       
 
 
 
   

          On                                         , before me,
                                         , Notary Public, personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument,
the person, or the entity upon behalf of which the person acted, executed the
instrument.
          WITNESS my hand and official seal.

         
 
 
 
(SEAL)    

Notary Public
My commission expires:                                        

2



--------------------------------------------------------------------------------



 



         
STATE OF
       
 
 
 
   
 
       
COUNTY OF
       
 
 
 
   

          On                                         , before me,
                                         , Notary Public, personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument,
the person, or the entity upon behalf of which the person acted, executed the
instrument.
          WITNESS my hand and official seal.

         
 
 
 
(SEAL)    

Notary Public
My commission expires:                                         

3



--------------------------------------------------------------------------------



 



Memorandum of Site Agreement — Attachment 1
DESCRIPTION OF LAND
          to the SA dated                                         , 20      by
and between                     , as Lessor, and
                                        , as Lessee.
The Land is described or depicted as follows:
and otherwise known as
A.P.N. or P.I.N. or Real Property Tax I.D. #:

4



--------------------------------------------------------------------------------



 



Memorandum of Site Agreement — Attachment 2
DESCRIPTION OF PREMISES
          to the SA dated                                         , 20      by
and between                     , as Lessor, and
                                         , as Lessee.
          The Land is described or depicted as follows:
Notes:

1.   This Attachment may be replaced by a land survey of the Premises once it is
received by Lessee.   2.   Setback of the Premises from the Land’s boundaries
will be the distance required by the applicable governmental authorities.   3.  
Width of access road will be the width required by the applicable governmental
authorities, including police and fire departments.   4.   The type, number and
mounting positions and locations of antennas and transmission lines are
illustrative only. Actual types, numbers, mounting positions may vary from what
is shown above.

5